Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/480,979, the amendment filed on 3/22/2021 is herein acknowledged. Claims 1, 4, 6-8 and 14 have been amended and claims 3 and 5 have been canceled. Claims 1-2, 4 and 6-15 are pending.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 3/29/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 2008/0235480) in view of “Bit Array” (cited by Applicant in IDS filed on 3/29/2021) and Evans et al. (US 2012/0226842).

1. An apparatus comprising: a memory {Traister: paragraphs 0018-19; figure 1); a processor executing instructions stored in the memory (Traister: abstract; paragraphs 0003, 0006, 0018, 0022, and 0029) 
to: receive a message from a core firmware (FW) of an embedded controller (EC) (Traister: paragraphs 0018-23); 
identify an event corresponding to the message (Traister: paragraphs 0022-23); 
access a priority associated with the event (Traister: paragraphs 0029-33); 
and add the event to … a queue to be processed by the EC, … (Traister: paragraphs 0018, 0021, and 0029).
Traister does not expressly disclose an index of a bit array of a plurality of memory cells used for a queue… where the index of the memory cell identifies the priority associated with the event.
With respect to an index of a bit array of a plurality of memory cells used for a queue, (“Bit array” teaches “A bit array… is an array data structure that compactly stores bits…” (“Bit array” heading) “As with other arrays, the access to a single bit can be managed by applying an index to the array...” (Definition) “Bit arrays are used for priority queues, where the bit at index k is set if an only if k is in the queue; this data structure is used, for example, by the Linux kernel, and benefits strongly from a find-first-zero operation in hardware” (Applications)).
Traister and “Bit Array” are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Traister to have an index of a bit array of a plurality of memory cells used for a queue as taught by “Bit Array” since doing so would provide the benefits of using a readily available data structure to implement a priority queue, thus proving flexibility of design and allow for operations to be performed quickly (“Bit array” heading). 
The combination of Traister and “Bit Array” does not expressly disclose where the index of the memory cell identifies the priority associated with the event; however, regarding these limitations, Evans teaches (“FIFO registers 303a… 303n are addressed using a two-part address format consisting of a Upper Address value which corresponds to the priority value of that FIFO queue and a Lower Address value… within each FIFO queue there are a number of data slots defined for the storage of data within that particular queue… Each of those data slots has a discreet identifier or address… the processor 101 writes the Task Pointers corresponding to software requests using the inherent priority of each Task Pointer as the Upper Address value in the address. The Lower address value is whichever segment of the 
Traister and “Bit Array” are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Traister and “Bit Array” to include where the index of the memory cell identifies the priority associated with the event as taught by Evans since doing so would provide the benefits of providing efficiency of task execution (par. 0101) and access efficiency to each of the queue entries.
Therefore, it would have been obvious to combine Traister, “Bit Array” and Evans for the benefitof creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 2. The apparatus of claim 1, wherein the processor is to execute instructions to access a predefined priority that corresponds to the event (Traister: paragraphs 0029-33. Evans teaches “In the case of hardware generated interrupts, the priority decoder 205 looks up the priority value and the Task Pointer for each hardware interrupt signal received by the Hardware Interrupt Receiving Section 201. The priority decoder 205 uses the priority value for a given hardware interrupt generated Task Pointer to place the Task Pointer data for that particular interrupt into the correct FIFO queue 301a . . . 301n in the Message Queue module 205 which is associated with that particular priority level.” (par. 0024)).
As per claim 4, Traister teaches wherein the processor is to execute instructions (Traister: paragraphs 0018-20).
Traister does not teach to store a bit in a memory cell of the plurality of memory cells; however, “Bit Array” teaches (“A bit array… is an array data structure that compactly stores bits… a typical bit array stores kw bits…” (“Bit array” heading) where “Bit arrays are used for priority queues, where the bit at index k is set if and only if k is in the queue…” (Applications)). 
6. The apparatus of claim 1, wherein the processor is to execute instructions to identify the index of the queue that is reserved for the event (Traister: paragraphs 0027 and 0029-30. Evans teaches place the Task Pointer data for that particular interrupt into the correct FIFO queue 301a . . . 301n in the Message Queue module 205 which is associated with that particular priority level.” (par. 0024) “The single FIFO would be accessible via multiple register addresses where each address within the single FIFO is mapped to one of the priority levels defined within the system” (par. 0097)).
As per claim 7. The apparatus of claim 1, wherein the processor is to execute instructions to assign a plurality of indexes to the plurality of memory cells, wherein the plurality of indexes are associated with a plurality of events including the event (Traister: paragraphs 0020, 0022-23, 0026, and 0029). Evans teaches  (“FIFO registers 303a… 303n are addressed using a two-part address format consisting of a Upper Address value which corresponds to the priority value of that FIFO queue and a Lower Address value… using the inherent priority of each Task Pointer as the Upper Address value in the address. The Lower address value is whichever segment of the FIFO queue addressed by the Upper Address value that is chosen to be written to” (par. 0061; see pars. 0064-0067) where “The FIFO queues 303a… 303n… are described as being individual FIFO queues for each level of priority defined in the system…. Alternatively, a single FIFO queue could be formed with a memory-mapped CPU interface (addressable in the same manner as the FIFO queues 301a… 301n in the Message Queue module 207). The single FIFO would be accessible via multiple register addresses where each address within the single FIFO is mapped to one of the priority levels defined within the system” (par. 0097)).

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 2008/0235480) in view of Evans et al. (US 2012/0226842).
As per claim 8. A non-transitory machine-readable medium storing instructions executable by a processing resource to: iterate through a plurality of memory cells of an embedded controller (EC) (Traister: paragraphs 0018-20 and 0029); 
identify a memory cell of the plurality of memory cells with a next priority that stores a predetermined value (Traister: paragraphs 0018, 0029-33, and 0035-36); 
return, to a core firmware (FVW) of the EC, an event identifier (ID) corresponding to an index of the memory cell (Traister: paragraphs 0018, 0020, 0023, 0026, 0029, and 0033); 
and clear the memory cell (Traister: paragraph 0036).
Traister does not expressly disclose wherein the index of the memory cell identifies the priority associated with the event; however, regarding these limitations, Evans teaches (“FIFO registers 303a… 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Traister to include where the index of the memory cell identifies the priority associated with the event as taught by Evans since doing so would provide the benefits of providing efficiency of task execution (par. 0101) and access efficiency to each of the queue entries.
Therefore, it would have been obvious to combine Traister, and Evans for the benefit of creating a storage system/method to obtain the invention as specified in claim 8. 
As per claim 11. Traister does not teach wherein the Index is an address of the memory cell; however, Evans teaches “FIFO registers 303a… 303n are addressed using a two-part address format consisting of a Upper Address value which corresponds to the priority value of that FIFO queue and a Lower Address value… within each FIFO queue there are a number of data slots defined for the storage of data within that particular queue… Each of those data slots has a discreet identifier or address… the processor 101 writes the Task Pointers corresponding to software requests using the inherent priority of each Task Pointer as the Upper Address value in the address. The Lower address value is whichever segment of the FIFO queue addressed by the Upper Address value that is chosen to be written to” (par. 0061; see pars. 0064-0067) “FIFO queues… stored within a single block of random access memory (RAM)” (par. 0064) where “The FIFO queues 303a… 303n… are described as being individual FIFO queues for each level of priority defined in the system…. Alternatively, a single FIFO queue could be formed with a memory-mapped CPU interface (addressable in the same manner as the FIFO queues 301a… 301n in 
As per claim 12. The non-transitory machine-readable medium of claim 8, wherein each of a plurality of event IDs, including the event ID, is uniquely correlated to a different one of the plurality of memory cells (Traister: paragraphs 0020, 0023, 0026, and 0031-33. Evans teaches “For Task Pointers associated with both hardware interrupts and also software requests, the Task Pointer, as described above, comprises descriptive information (meta data) in the form of a Task ID and Task Data. The Task ID identifies which task maybe invoked by the processor 101 for the particular hardware interrupt signal or software request with which the Task ID is associated.” (par. 0021) “The priority decoder 205, as will be explained in more detail below, passes Task Pointers stored in the registers 303a . . . 303n into the FIFO queue 301a . . . 301n which corresponds to it (i.e. has the same priority level associated with it).” (par. 0023; see pars. 0061, 0064-0067)).
As per claim 13. The non-transltory machine-readable medium of claim 8, further comprises instructions to receive a command from the core FW to generate the event ID (Traister: paragraphs 0018, 0020, 0026, 0029, and 0033. Evans teaches “For Task Pointers associated with both hardware interrupts and also software requests, the Task Pointer, as described above, comprises descriptive information (meta data) in the form of a Task ID and Task Data. The Task ID identifies which task maybe invoked by the processor 101 for the particular hardware interrupt signal or software request with which the Task ID is associated.” (par. 0021). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US 2008/0235480) in view of Evans et al. (US 2012/0226842) as applied in the rejection of claim 8 above, and further in view of Zhao (US 6,496,950).
As per claim 9, The combination of Traister and Evans does not expressly teach wherein the instructions to iterate through the plurality of memory cells further comprise Instructions to Iterate from a lowest indexed memory cell of the plurality of memory cells to a highest indexed memory cell of the plurality of memory cells; however, Zhao teaches wherein the instructions to iterate through the plurality of memory cells further comprise Instructions to Iterate from a lowest Indexed memory cell of the plurality of memory cells to a highest indexed memory cell of the plurality of memory cells (Zhao: "The March C Algorithm includes six "passes,” each of which addresses each memory cell individually. During Pass 1, March C writes a test pattern into the cells. The test pattern may be any 
Traister, Evans and Zhao are analogous art because they are form the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Traister and Evans to include wherein the instructions to iterate through the plurality of memory cells further comprise instructions to iterate from a lowest indexed memory cell of the plurality of memory cells to a highest indexed memory cell of the plurality of memory cells as taught by Zhao since doing so would provide the benefits of (Zhao: "Memory faults of any kind are unacceptable, so memory devices are thoroughly tested during manufacturing and discarded if any faults are detected. A number of procedures exist for testing memory arrays. Memories typically are tested using a technique called the March C algorithm, for example, or a variant of March C such as the March C-, March C+, Smarch, or March LR algorithm. The March C Algorithm includes six "passes,” each of which addresses each memory cell individually. During Pass 1, March C writes a test pattern into the cells. The test pattern may be any desired sequence of bits, such as a "checkerboard" pattern, but often comprises all 0!s. The 0 values can be written in any order, although the cells usually are addressed consecutively from address 0 to address N-1 or from address N-1 to address 0, where N represents the number of bits in the memory. Note that the memory also could be addressed one word at a time, in which case N would represent the number of memory 
Therefore, it would have been obvious to combine Traister, Evans and Zhao the benefit of creating the non-transitory machine-readable medium as specified in claim 9.
As per claim 10. The combination of Traister and Evans does not expressly teach wherein the instructions to iterate through the plurality of memory cells further comprise instructions to iterate from a highest indexed memory cell of the plurality of memory cells to a lowest indexed memory cell of the plurality of memory cells; however, Zhao teaches wherein the instructions to iterate through the plurality of memory cells further comprise instructions to iterate from a highest indexed memory cell of the plurality of memory cells to a lowest indexed memory cell of the plurality of memory cells (Zhao: "Passes 4-5 address the memory from cell N-l to cell 0. The first operation in Pass 4 reads the current cell to verify the value that was written during Pass 3, and the second operation inverts the value through a write operation. Similarly, each iteration of Pass 5 first reads the value of the current cell to verify the value that was written during Pass 4 and then writes a complemented value to the cell, if the wrong value is read during any iteration of Pass 4 or Pass 5, then a fault is detected. Such a fault may have occurred during the read operation itself or during the previous write operation (or both). During Pass 6, the test-reads each cell to verify the value that was written during Pass 5. As in Pass 1, the cells may be addressed in any order but preferably are accessed from address 0 to address N-1 or from address N-1 to address 0. If the wrong value is detected in any cell during Pass 6, a fault is detected. Table V summarizes the operations of the March C Algorithm in which the initial test pattern is zero for each cell" (column 8, lines 21-38); column 15, lines 23-25). (Before the effective date of the invention, it would have been obvious to modify the combination of Traister and Evans as taught by Zhao for the same reasons indicated above in the rejection of claim 9).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Traister (US20080235480) in view of Lai et al. (US20180060065).
As per claim 14. A method to generate an event at an embedded controller (EC), comprising: receiving a message from a chipset (Traister: paragraphs 0018-20 and 0023); 
generating, at a core firmware (FW) and a command including data from the message to add an event to a queue {Traister: paragraphs 0018, 0023, and 0028-30); extracting a first
event identifier (ID) with a first priority from a memory cell of the queue having an index…, wherein the first event ID corresponds to the event… (Traister: paragraphs 0026, 0029-30, 0033, and 0035); and providing the event to the chipset (Traister: paragraphs 0018-24).
Traister does not teach a binary library; however, Lai teaches a binary library (Lai: "Disclosed are systems, methods, and non-transitory computer-readable storage media for packaging multiple versions of a first logical segment of a codebase (e.g., a collection of source code and other related data, such as configuration files, machine-generated data, pre-built binary library files, etc., used to build a software system, application, or component) and, controlling execution of a specified version of the logical segment upon execution of a binary file compiled from the package. A logical segment of a codebase can group similar functionality provided by the codebase but may not necessarily be a substantially or completely self-contained module. For example, a logical segment can have dependencies on other segments of the codebase. That is, at least a portion of the source code of the logical segment may require at least a portion of the source code of other segments of the codebase for installation and/or execution. Likewise, other segments of the codebase can have dependencies on a logical segment. That is, at least a portion of the code of the other segments of the codebase may require at least a portion of the code of the logical segment in order to compile and/or execute. Thus, a logical segment of the codebase and other segments of the codebase have mutual dependencies" (paragraph 0007); paragraph 0008).
Traister and Lai are analogous art because they are from the same field of memory control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Traister to include a binary library as taught by Lai since doing so would provide the benefits of (Lai: "Disclosed are systems, methods, and non-transitory computer-readable storage media for packaging multiple versions of a first logical segment of a 
The combination of Traister and Lai does not expressly disclose from a memory cell of a plurality of memory cells…wherein the index of the memory cells identifies the first priority associated with the event; however, regarding these limitations, Evans teaches (“FIFO registers 303a… 303n are addressed using a two-part address format consisting of a Upper Address value which corresponds to the priority value of that FIFO queue and a Lower Address value… within each FIFO queue there are a number of data slots defined for the storage of data within that particular queue… Each of those data slots has a discreet identifier or address… the processor 101 writes the Task Pointers corresponding to software requests using the inherent priority of each Task Pointer as the Upper Address value in the address. The Lower address value is whichever segment of the FIFO queue addressed by the Upper Address value that is chosen to be written to” (par. 0061; see pars. 0064-0067) “FIFO queues… stored within a single block of random access memory (RAM)” (par. 0064) where “The FIFO queues 303a… 303n… are described as being individual FIFO queues for each level of priority defined in the system…. Alternatively, a single FIFO queue could be formed with a memory-mapped CPU interface (addressable in the same manner as the FIFO queues 301a… 301n in the Message Queue module 207). The single FIFO would be accessible via multiple register addresses where each address within the single FIFO is mapped to one of the priority levels defined within the system” (par. 0097)).
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Traister and Lai to include from a memory cell of a plurality of memory cells…wherein the index of the memory cells identifies the first priority associated with the event as taught by Evans since doing so would provide the benefits of providing efficiency of task execution (par. 0101) and access efficiency to each of the queue entries.
Therefore, it would have been obvious to combine Traister and Lai with Evans the benefit of creating the method as specified in claim 14.
As per claim 15. The method of claim 14, further comprising providing an interrupt corresponding to the event to the chipset (Traister: paragraphs 0018-20, 0023, 0028, and 0034-36. Evans teaches “The FIFO queues 301a . . . 301n of the Message Queue module 205 are used to store Task Pointers associated with both hardware interrupts (received by the Hardware Interrupt Receiving Section 201) and software requests (received by the Software Request Receiving Section 203). In the case of hardware generated interrupts, the priority decoder 205 looks up the priority value and the Task Pointer for each hardware interrupt signal received by the Hardware Interrupt Receiving Section 201. The priority decoder 205 uses the priority value for a given hardware interrupt generated Task Pointer to place the Task Pointer data for that particular interrupt into the correct FIFO queue 301a . . . 301n.” (par. 0024)).

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
UM (US 2017/0300269) teaches commands reordered according to their priority based on their index (Abstract) where a queue storing the commands is shown in (fig. 12 and related text).
Benhase et al. (US 6,745,262) teaches a priority queue comprising an index (fig. 2 and related text).
Williams (US 5,872,938) teaches “A priority queue structure and algorithm for managing the structure which in most cases performs in constant time. In other words, most of the time the inventive algorithm performs its work in an amount of time that is independent on the number of priority classes or elements that exist in the queue. The queue itself consists of a linked list of elements ordered into subqueues corresponding to priority classes, with higher priority subqueues appearing earlier in the queue. An array of priority pointers contains an entry for each subqueue that points to the last element of each subqueue.” (Abstract; fig. 1 and related text).

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 3/22/2021 have been considered but are moot in view of the new ground(s) of rejection. 
CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-2, 4 and 6-15 have received a first action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION 
Claims 3 and 5 have been canceled.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 




May 25, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135